Exhibit 10.1

September         , 2020

William S. Marshall, Ph.D

 

Re:

Separation Agreement

Dear Bill:

This letter sets forth the substance of the separation agreement (the
“Agreement”) which Miragen Therapeutics, Inc. (the “Company”) is offering to you
to aid in your employment transition.

1.    Separation. Your last day of work with the Company and your employment
termination date will be October 15, 2020 (the “Separation Date”). From the date
of this letter until the Separation Date, your title will be Senior Technical
Advisor.

2.    Accrued Salary and Vacation. On the Separation Date, the Company will pay
you all accrued salary and all accrued and unused vacation earned through the
Separation Date, subject to standard payroll deductions and withholdings. You
will receive this payment regardless of whether or not you sign this Agreement.
You acknowledge that you were covered by the Company’s non-accrual vacation
policy and as a result, you have no accrued but unused vacation time that the
Company is obligated to pay you upon your separation from employment.

3.    Severance Benefits. If you timely sign this Agreement (on the Separation
Date) and allow the releases set forth herein to become effective, then the
Company will provide you with the following severance benefits (the “Severance
Benefits”):

(a)    Severance Pay. In accordance with Section 8(b)(i) of the Employment
Agreement between you and the Company dated December 2, 2016 (the “Employment
Agreement”), the Company will pay you the equivalent of twelve (12) months of
your base salary in effect as of the Separation Date, subject to standard
payroll deductions and withholdings (“Severance Pay”). These payments will be
will be made on the Company’s ordinary payroll dates, beginning with the
Company’s first ordinary payroll date to occur at least seven (7) business days
following the “Effective Date” as defined below, provided the Company has
received the executed Agreement from you on or before that date, with the
remaining payments to be made on the Company’s ordinary payroll dates
thereafter.

(b)    Accelerated Vesting. In accordance with Section 8(b)(ii) of the
Employment Agreement, the Company will accelerate vesting of the shares subject
to certain of your options, as detailed in Section 5 below.

(c)    COBRA. In accordance with Section 8(b)(iii) of the Employment Agreement,
to the extent provided by the federal COBRA law or, if applicable, state
insurance laws, and by the Company’s current group health insurance policies,
you will be eligible to continue your group health insurance benefits at your
own expense. Later, you may be able to convert to an



--------------------------------------------------------------------------------

William S. Marshall, Ph.D

September         , 2020

Page 2 of 8

 

individual policy through the provider of the Company’s health insurance, if you
wish. If you timely elect continued coverage under COBRA, the Company will pay
your COBRA premiums to continue your coverage (including coverage for eligible
dependents, if applicable) through the period (the “COBRA Premium Period”)
starting on the Separation Date and ending on the earliest to occur of: twelve
(12) months following the Separation Date; (ii) the date you become eligible for
substantially equivalent group health insurance coverage through a new employer;
or (iii) the date you cease to be eligible for COBRA continuation coverage for
any reason, including plan termination. In the event you become covered under
another employer’s group health plan or otherwise cease to be eligible for COBRA
during the COBRA Premium Period, you must immediately notify the Company in
writing of such event. Notwithstanding the foregoing, if the Company determines,
in its sole discretion, that it cannot issue the COBRA premium reimbursement
payment without potentially incurring financial costs or penalties under
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), the Company instead shall provide you with a taxable monthly
payment equal to the monthly COBRA premium amount for the remainder of the COBRA
Payment Period (the “Health Care Benefit Payment”). The Health Care Benefit
Payment shall be paid in monthly installments on the same schedule that the
COBRA premiums would have otherwise been paid and shall be equal to the amount
that the Company would have otherwise paid for COBRA premiums, and shall be paid
until the earlier of (i) expiration of the twelve (12) month period following
the Separation Date or (ii) the date you voluntarily enroll in a health
insurance plan offered by another employer or entity.

(d)    Consulting Agreement. As an additional Severance Benefit, the Company
will offer you the Consulting Agreement attached hereto as Exhibit A (the
“Consulting Agreement”), pursuant to which you will be eligible to provide
services to the Company. You must sign and return the Consulting Agreement no
later than the Separation Date.

4.    Benefit Plans. If you are currently participating in the Company’s group
health insurance plans, your participation as an employee will end on the
Separation Date. Thereafter, to the extent provided by the federal COBRA law or,
if applicable, state insurance laws, and by the Company’s current group health
insurance policies, you will be eligible to continue your group health insurance
benefits at your own expense, with the potential for certain amounts to be paid
by the Company as described in Section 3(c) above. Later, you may be able to
convert to an individual policy through the provider of the Company’s health
insurance, if you wish. You will be provided with a separate notice describing
your rights and obligations with respect to continued group health insurance
coverage under the applicable state and/or federal insurance laws

5.    Stock Options. As of the Separation Date, you hold outstanding options to
purchase an aggregate amount of 1,528,759 shares of the Company’s common stock
(collectively, the “Options”) pursuant to the Company’s 2008 Equity Incentive
Plan and the Company’s 2016 Equity Incentive Plan (collectively, and each as
amended, the “Plans”). You hereby agree that, notwithstanding anything to the
contrary in the terms of the Plans and your stock option grant notices and stock
option agreements governing the Options (the “Option Documents”) or your service
to the Company pursuant to the Consulting Agreement, vesting of the Options will
cease as of the Separation Date. As of the Separation Date, 860,757 shares
subject to the Options are vested. Notwithstanding anything to the contrary in
the Option Documents and any other documents between you and the Company setting
forth the terms of the Options, in accordance with Section 8(b)(ii) of the



--------------------------------------------------------------------------------

William S. Marshall, Ph.D

September         , 2020

Page 3 of 8

 

Employment Agreement, if you execute this Agreement, and fully comply with your
obligations hereunder, 198,084 shall automatically vest, effective as of the
Effective Date, such that the portion of shares subject to such Accelerated
Option that would vest within twelve (12) months of the Separation Date shall be
considered vested as of the Separation Date. Your right to exercise the Options,
including the Accelerated Option, will continue to be as provided in the Plans.

6.    Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance or benefits after the Separation Date.

7.    Expense Reimbursements. You agree that, within ten (10) days of the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for reasonable business expenses pursuant to its regular business practice.

8.    Taxes. Payments and benefits provided hereunder shall be subject to any
applicable withholding. Payments and benefits provided hereunder are intended to
be exempt from the application of Section 409A of the Code (“Section 409A”) or,
if not so exempt, to comply with the provisions of Section 409A, and this
Agreement shall be interpreted and construed accordingly. Your termination of
employment hereunder shall be a “separation from service” for purposes of
Section 409A.

9.    Return of Company Property. Provided the Consulting Agreement goes into
effect, you will be authorized to retain Company property after the Separation
Date to provide services under the Consulting Agreement (which property you must
return to the Company, without retaining any reproductions, upon termination of
the Consulting Agreement or earlier if requested by the Company).

10.    Proprietary Information and Post-Termination Obligations. Both during and
after your employment you acknowledge your continuing obligations under your
Proprietary Information, Inventions, Non-Solicitation and Non-Competition
Agreement not to use or disclose any confidential or proprietary information of
the Company and to refrain from certain solicitation and competitive activities.
A copy of your Proprietary Information, Inventions, Non-Solicitation



--------------------------------------------------------------------------------

William S. Marshall, Ph.D

September         , 2020

Page 4 of 8

 

and Non-Competition Agreement is attached hereto as Exhibit B. Confidential
information that is also a “trade secret,” as defined by law, may be disclosed
(A) if it is made (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or
(B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. In addition, in the event that
you file a lawsuit for retaliation by the Company for reporting a suspected
violation of law, you may disclose the trade secret to your attorney and use the
trade secret information in the court proceeding, if you: (A) file any document
containing the trade secret under seal; and (B) do not disclose the trade
secret, except pursuant to court order.

11.     Confidentiality. The provisions of this Agreement will be held in
strictest confidence by you and will not be publicized or disclosed in any
manner whatsoever; provided, however, that: (a) you may disclose this Agreement
to your immediate family; (b) you may disclose this Agreement in confidence to
your attorney, accountant, auditor, tax preparer, and financial advisor; and
(c) you may disclose this Agreement insofar as such disclosure may be required
by law. Notwithstanding the foregoing, nothing in this Agreement shall limit
your right to voluntarily communicate with the Equal Employment Opportunity
Commission, United States Department of Labor, the National Labor Relations
Board, the Securities and Exchange Commission, other federal government agency
or similar state or local agency or to discuss the terms and conditions of your
employment with others to the extent expressly permitted by Section 7 of the
National Labor Relations Act.

12.     Non-Disparagement. Both you and the Company agree not to disparage the
other party, and the other party’s attorneys, directors, managers, partners,
employees, agents and affiliates, in any manner likely to be harmful to them or
their business, business reputation or personal reputation; provided that both
you and the Company may respond accurately and fully to any question, inquiry or
request for information when required by legal process. The Company’s obligation
under this Section are limited to Company representatives with knowledge of this
provision and the Company’s Board of Directors as of the Effective Date.
Notwithstanding the foregoing, nothing in this Agreement shall limit your right
to voluntarily communicate with the Equal Employment Opportunity Commission,
United States Department of Labor, the National Labor Relations Board, the
Securities and Exchange Commission, other federal government agency or similar
state or local agency or to discuss the terms and conditions of your employment
with others to the extent expressly permitted by Section 7 of the National Labor
Relations Act.

13.    Cooperation after Termination. During the time that you are receiving
payments under this Agreement, you agree to cooperate fully with the Company in
all matters relating to the transition of your work and responsibilities on
behalf of the Company, including, but not limited to, any present, prior or
subsequent relationships and the orderly transfer of any such work and
institutional knowledge to such other persons as may be designated by the
Company, by making yourself reasonably available during regular business hours.

14.    Release by You. In exchange for the payments and other consideration
under this Agreement, to which you would not otherwise be entitled, and except
as otherwise set forth in this Agreement, you, on behalf of yourself and, to the
extent permitted by law, on behalf of your spouse, heirs, executors,
administrators, assigns, insurers, attorneys and other persons or entities,
acting or purporting to act on your behalf (collectively, the “Employee
Parties”), hereby generally and completely release, acquit and forever discharge
the Company, its parents and subsidiaries, and its



--------------------------------------------------------------------------------

William S. Marshall, Ph.D

September         , 2020

Page 5 of 8

 

and their officers, directors, managers, partners, agents, representatives,
employees, attorneys, shareholders, predecessors, successors, assigns, insurers
and affiliates (the “Company Parties”) of and from any and all claims,
liabilities, demands, contentions, actions, causes of action, suits, costs,
expenses, attorneys’ fees, damages, indemnities, debts, judgments, levies,
executions and obligations of every kind and nature, in law, equity, or
otherwise, both known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising out of or in any way related to agreements, events, acts or
conduct at any time prior to and including the execution date of this Agreement,
including but not limited to: all such claims and demands directly or indirectly
arising out of or in any way connected with your employment with the Company or
the termination of that employment; claims or demands related to salary,
bonuses, commissions, stock, stock options, or any other ownership interests in
the Company, vacation pay, fringe benefits, expense reimbursements, severance
pay, or any other form of compensation; claims pursuant to any federal, state or
local law, statute, or cause of action; tort law; or contract law (individually
a “Claim” and collectively “Claims”). The Claims you are releasing and waiving
in this Agreement include, but are not limited to, any and all Claims that any
of the Company Parties:

 

  •  

has violated its personnel policies, handbooks, contracts of employment, or
covenants of good faith and fair dealing;

 

  •  

has discriminated against you on the basis of age, race, color, sex (including
sexual harassment), national origin, ancestry, disability, religion, sexual
orientation, marital status, parental status, source of income, entitlement to
benefits, any union activities or other protected category in violation of any
local, state or federal law, constitution, ordinance, or regulation, including
but not limited to: the Age Discrimination in Employment Act, as amended
(“ADEA”); Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; 42 U.S.C. § 1981, as amended; the Equal Pay Act; the
Americans With Disabilities Act; the Genetic Information Nondiscrimination Act;
the Family and Medical Leave Act; the Colorado Anti-discrimination Act; the
Colorado Labor Relations Act; the Employee Retirement Income Security Act; the
Employee Polygraph Protection Act; the Worker Adjustment and Retraining
Notification Act; the Older Workers Benefit Protection Act; the anti-retaliation
provisions of the Sarbanes-Oxley Act, or any other federal or state law
regarding whistleblower retaliation; the Lilly Ledbetter Fair Pay Act; the
Uniformed Services Employment and Reemployment Rights Act; the Fair Credit
Reporting Act; and the National Labor Relations Act;

 

  •  

has violated any statute, public policy or common law (including but not limited
to Claims for retaliatory discharge; negligent hiring, retention or supervision;
defamation; intentional or negligent infliction of emotional distress and/or
mental anguish; intentional interference with contract; negligence; detrimental
reliance; loss of consortium to you or any member of your family and/or
promissory estoppel).

Notwithstanding the foregoing, other than events expressly contemplated by this
Agreement you do not waive or release rights or Claims that may arise from
events that occur after the date this waiver is executed and you are not
releasing any right of indemnification you may have for any liabilities arising
from your actions within the course and scope of your employment with the
Company or



--------------------------------------------------------------------------------

William S. Marshall, Ph.D

September         , 2020

Page 6 of 8

 

within the course and scope of your role as a member of the Board of Directors
and officer of the Company. Also excluded from this Agreement are any Claims
which cannot be waived by law, including, without limitation, any rights you may
have under applicable workers’ compensation laws and your right, if applicable,
to file or participate in an investigative proceeding of any federal, state or
local governmental agency. Nothing in this Agreement shall prevent you from
filing, cooperating with, or participating in any proceeding or investigation
before the Equal Employment Opportunity Commission, United States Department of
Labor, the National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal
government agency, or similar state or local agency (“Government Agencies”), or
exercising any rights pursuant to Section 7 of the National Labor Relations Act.
You further understand this Agreement does not limit your ability to voluntarily
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. While this Agreement does not limit your right to receive an award for
information provided to the Securities and Exchange Commission, you understand
and agree that, you are otherwise waiving, to the fullest extent permitted by
law, any and all rights you may have to individual relief based on any Claims
that you have released and any rights you have waived by signing this Agreement.
If any Claim is not subject to release, to the extent permitted by law, you
waive any right or ability to be a class or collective action representative or
to otherwise participate in any putative or certified class, collective or
multi-party action or proceeding based on such a Claim in which any of the
Company Parties is a party. This Agreement does not abrogate your existing
rights under any Company benefit plan or any plan or agreement related to equity
ownership in the Company; however, it does waive, release and forever discharge
Claims existing as of the date you execute this Agreement pursuant to any such
plan or agreement.

15.    Release by the Company. The Company hereby releases and forever
discharges you of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorney’s fees, damages, indemnities, and obligations
of every kind and nature, in law, equity, or otherwise, related to your
employment with the Company arising, accruing or based on any conduct occurring
at any time before the date the Company executes this Agreement. Notwithstanding
the foregoing, the Company’s release shall not apply to any claim, liability,
demand, cause of action or other damages, indemnities or obligations based on or
alleged to arise out of your service to the Company as an office or director of
the Company for which you are eligible to be indemnified under the Company’s
Articles of Incorporation or Bylaws covered by Directors and Officers liability
insurance maintained by the Company. For the avoidance of doubt, the Company
preserves all rights under the Proprietary Information, Inventions,
Non-Solicitation and Non-Competition Agreement.

16.     Your Acknowledgments and Affirmations/ Effective Date of Agreement. You
acknowledge that you are knowingly and voluntarily waiving and releasing any and
all rights you may have under the ADEA, as amended. You also acknowledge and
agree that (i) the consideration given to you in exchange for the waiver and
release in this Agreement is in addition to anything of value to which you were
already entitled, and (ii) that you have been paid for all time worked, have
received all the leave, leaves of absence and leave benefits and protections for
which you are eligible, and have not suffered any on-the-job injury for which
you have not already filed a Claim. You affirm that all of the decisions of the
Company Parties regarding your pay and benefits through the date of your
execution of this Agreement were not discriminatory based on age, disability,
race, color, sex, religion, national origin or any other classification
protected by law. You affirm that you have not filed or caused to be filed, and
are not presently a party to, a Claim against any of the Company Parties. You
further affirm that you have no known workplace injuries or occupational
diseases. You acknowledge and affirm that you have not been retaliated against
for reporting any allegation of corporate fraud or other wrongdoing by any of
the Company Parties, or for exercising any rights protected by law, including
any rights protected by the Fair Labor Standards Act, the Family Medical Leave
Act or any related statute or local leave or disability accommodation laws, or
any applicable state workers’ compensation law. You further acknowledge and
affirm that you have been advised by this writing that: (a) your waiver and
release do not apply to any rights or Claims that may arise after the execution
date of this Agreement; (b) you have been advised hereby that you have the right
to consult with an attorney prior to executing this Agreement; (c) you have been
given at least twenty-one (21) days to consider this Agreement; (d) you have
seven (7) days



--------------------------------------------------------------------------------

William S. Marshall, Ph.D

September         , 2020

Page 7 of 8

 

following your execution of this Agreement to revoke this Agreement; and
(e) this Agreement shall not be effective until the date upon which the
revocation period has expired unexercised (the “Effective Date”), which shall be
the eighth day after this Agreement is executed by you.

17.    No Admission. This Agreement does not constitute an admission by the
Company of any wrongful action or violation of any federal, state, or local
statute, or common law rights, including those relating to the provisions of any
law or statute concerning employment actions, or of any other possible or
claimed violation of law or rights.

18.    Breach. The parties agree that upon any material breach of this Agreement
the breaching party will forfeit all benefits of under this Agreement. Further,
the parties acknowledge that it may be impossible to assess the damages caused
by violation of the terms of Sections 9, 10 11 and 12 of this Agreement and
further agree that any threatened or actual violation or breach of those
Sections of this Agreement will constitute immediate and irreparable injury to
the non-breaching party. The parties therefore agree that any such breach of
this Agreement is a material breach of this Agreement, and, in addition to any
and all other damages and remedies available to the non-breaching party, that
party shall be entitled to an injunction to prevent violation or breach of this
Agreement. The parties agree that if enter party is successful in whole or part
in any legal or equitable action to enforce this Agreement, the enforcing party
may recover from the breaching party all of the costs, including reasonable
attorneys’ fees, incurred in enforcing the terms of this Agreement.

19.    Miscellaneous. This Agreement, including its Exhibits, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to this subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified by the court so as to be rendered
enforceable. This Agreement will be deemed to have been entered into and will be
construed and enforced in accordance with the laws of the State of Colorado as
applied to contracts made and to be performed entirely within Colorado.

If this Agreement is acceptable to you, please sign below on your Separation
Date (but no earlier) and return it to me. The Company’s severance offer
contained herein will automatically expire if you do not sign and return the
fully signed Agreement within this timeframe.

I wish you good luck in your future endeavors.



--------------------------------------------------------------------------------

William S. Marshall, Ph.D

September         , 2020

Page 8 of 8

 

Sincerely,

 

MIRAGEN THERAPEUTICS, INC. By:  

                          

  Name:                          Title:                        AGREED TO AND
ACCEPTED:

                     

William S. Marshall, Ph.D                      Date

Exhibit A – Consulting Agreement

Exhibit B – Proprietary Information, Inventions, Non-Solicitation and
Non-Competition Agreement



--------------------------------------------------------------------------------

EXHIBIT A

CONSULTING AGREEMENT

[Included as Exhibit 10.2 to this Current Report on Form 8-K]



--------------------------------------------------------------------------------

EXHIBIT B

Proprietary Information, Inventions, Non-Solicitation and Non-Competition
Agreement



--------------------------------------------------------------------------------

CONFIDENTIALITY AND INVENTIONS ASSIGNMENT AGREEMENT

This Confidentiality and Inventions Assignment Agreement (“Agreement”) is made
in consideration for my employment or continued employment by Miragen
Therapeutics, Inc. or its subsidiaries or affiliates (the “Company”), and the
compensation now and hereafter paid to me. I hereby agree as follows:

 

1.    CONFIDENTIALITY.

1.1 Nondisclosure; Recognition of Company’s Rights. At all times during my
employment and thereafter, I will hold in confidence and will not disclose, use,
lecture upon, or publish any of Company’s Confidential information (defined
below), except as such use is required in connection with my work for Company,
or unless an office of Company expressly authorizes in writing such disclosure
or publication. I will obtain the written approval of an officer of the Company
before publishing or submitting for publication any material (written, oral, or
otherwise) that relates to my work at Company and/or incorporates any
Confidential Information. I hereby assign to Company any rights I have or
acquire in any and all Confidential Information and recognize that all
Confidential Information shall be the sole and exclusive property of Company and
its assigns.

1.2 Confidential Information. The term “Confidential Information” shall mean any
and all confidential knowledge, data or information related to Company’s
business or its actual or demonstrably anticipated research or development,
including without limitation (a) patents, patent application, trade secrets,
inventions, ideas, processes, proprietary information, ideas, gene sequences,
cell tines, samples, prototypes, drawings or schematics, chemical compounds,
assays, biological materials, techniques, sketches, drawings, works of
authorship, models, inventions, know-how, processes, apparatuses, equipment,
algorithms, software programs, software source documents, and formulae related
to the current, future, and proposed products and services of the Company, and
including, without limitation, the Company’s information concerning research,
experimental work, development, design details and specifications, engineering,
financial information, procurement requirements, purchasing, manufacturing,
customer lists, investors, employees, business and contractual relationships,
information the Company provides regarding third parties, improvements,
discoveries, developments, designs, and techniques; (b) information regarding
products, plans for research and development, marketing and business plans,
budgets, financial statements, contracts, prices, suppliers, and customers;
(c) information regarding the skills and compensation of Company’s employees,
contractors, and any other service providers of Company; and (d) the existence
of any business discussions, negotiations, or agreements between Company and any
third party.

1.3 Third Party Information. I understand, in addition, that Company has
received and in the future will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter. I will hold Third Party Information in strict confidence and will
not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for Company) or use, except in
connection with my work for Company, Third Party Information, unless expressly
authorized by an Officer of Company in writing.

1.4 No Improper Use of Information of Prior Employers and Others. I represent
that my employment by Company does not and will not breach any agreement with
any former employer, including any noncompete agreement or any agreement to keep
in confidence information acquired by me in confidence or trust prior to my
employment by Company. I further represent that I have not entered into, and
will not enter into, any agreement, either written or oral, in conflict
herewith. During my employment by Company, I will not improperly use or disclose
any confidential information or trade secrets of any former employer or other
third party to whom I have an obligation of confidentiality, and I will not
bring onto the premises of Company or use any unpublished documents or any
property belonging to any former employer or other third party to whom I have an
obligation of confidentiality, unless consented to in writing by that former
employer or person. I will use in the performance of my duties only information
that is generally known and used by persons with training and experience
comparable to my own, is common knowledge in the industry or otherwise legally
in the public domain, or is otherwise provided or developed by Company.

2.    INVENTIONS.

2.1 Inventions and Proprietary Rights.    As used in this Agreement, the term
“Invention” means any ideas, concepts, information, materials, processes, data,
programs, know-how, improvements, discoveries, developments, designs, artwork,
formulae, other copyrightable works, and techniques and all Proprietary Rights
therein. The term “Proprietary Rights” means all trade secrets, copyrights,
trademarks, mask work rights, patents and other intellectual property rights
recognized by the laws of any jurisdiction or country.

 

 

1



--------------------------------------------------------------------------------

2.2 Prior Inventions. I agree that I will not incorporate, or permit to be
incorporated, Prior Inventions (defined below) in any Company Inventions
(defined below) without Company’s prior written consent. I have disclosed on
Exhibit A a complete list of all Inventions that I have, or I have caused to be,
alone or jointly with others, conceived, developed, or reduced to practice prior
to the commencement of my employment by Company, in which I have an ownership
interest or which I have a license to use, and that I wish to have excluded from
the scope of this Agreement (collectively referred to as “Prior Inventions”). If
no Prior Inventions are listed in Exhibit A, I warrant that there are no Prior
Inventions. If, in the course of my employment with Company, I incorporate a
Prior Invention into a Company process, machine or other work, I hereby grant
Company a non-exclusive, perpetual, fully-paid and royalty-free, irrevocable and
worldwide license, with rights to sublicense through multiple levels of
sublicensees, to reproduce, make derivative works of, distribute, publicly
perform, and publicly display in any form or medium, whether now known or later
developed, make, have made, use, sell, import, offer for sale, and exercise any
and all present or future rights in, such Prior Invention.

2.3 Assignment of Company Inventions. Subject to Sections 2.2 and 2.5, I hereby
assign and agree to assign in the future (when any such Inventions
or-Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to Company all my right, title, and interest in and to
any and all Inventions (and all Proprietary Rights with respect thereto) made,
conceived, reduced to practice, or learned by me, either alone or with others,
during the period of my employment by Company and which arise out of research or
other activity conducted by, for or under the direction of the Company (whether
or not conducted at the Company’s facilities, during working hours or using
Company assets), or which are useful with or relate directly or indirectly to
any product, service, other Invention or Proprietary Right that is sold, leased,
used or under consideration or development by the Company. Inventions assigned
to Company or to a third party as directed by Company pursuant to the section
titled “Government or Third Party” are referred to in this Agreement as “Company
Inventions.”

2.4 Obligation to Keep Company Informed. During the period of my employment and
for one (1) year thereafter, I will promptly and fully disclose to Company in
writing (a) all Inventions authored, conceived, or reduced to practice by me,
either alone or with others, and (b) all patent applications filed by me or in
which I am named as an inventor or co-inventor.

2.5 Government or Third Party. I also agree to assign all my right, title, and
interest in and to any particular Company Invention to a third party, including

without limitation the United States, as directed by Company.

2.6 Enforcement of Proprietary Rights and Assistance. During the period of my
employment and thereafter, I will assist Company in every proper way to obtain
and enforce United States and foreign Proprietary Rights relating to Company
Inventions in all countries. In the event Company is unable to secure my
signature on any document needed in connection with such purposes, I hereby
irrevocably designate and appoint Company and its duly authorized officers and
agents as my agent and attorney in fact, which appointment is coupled with an
interest, to act on my behalf to execute and file any such documents and to do
all other lawfully permitted acts to further such purposes with the same legal
force and effect as if executed by me.

3.    RECORDS. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that is required by
Company) of all Inventions made by me during the period of my employment by
Company, which records shall be available to, and remain the sole property of,
Company at all times.

4.    NO CONFLICTS OR SOLICITATION. I acknowledge that during my employment I
will have access to and knowledge of Confidential Information. I also
acknowledge that during my employment with the Company, I have held and/or will
hold a management or executive position or am, or will be, an assistant to a
manager or executive. To protect the Company’s Confidential Information, I agree
that during the period of my employment by the Company I will not, without the
Company’s express written consent, engage in any other employment or business
activity directly related to the business in which the Company is now involved
or becomes involved, nor will I engage in any other activities which conflict
with my obligations to the Company. To protect the Company’s Confidential
Information, and because of the position in the Company that I hold, I agree
that during my employment with the Company whether full-time or part-time and
for a period of one year after my last day of employment with the Company, I
will not (a) directly or indirectly solicit or induce any employee of the
Company to terminate or negatively alter his or her relationship with the
Company or (b) directly or indirectly solicit the business of any client or
customer of the Company (other than on behalf of the Company) or (c) directly or
indirectly induce any client, customer, supplier, vendor, consultant or
independent contractor of the Company to terminate or negatively alter his, her
or its relationship with the Company. I agree that the geographic scope of the
non-solicitation should include the “Restricted Territory” (as defined below).
If any restriction set forth in this Section is found by any court of competent
jurisdiction to be unenforceable because it extends for too long a period of
time or over too great a

 

 

2



--------------------------------------------------------------------------------

range of activities or in too broad a geographic area, it shall be interpreted
to extend only over the maximum period of time, range of activities or
geographic area as to which it may be enforceable.

5.    COVENANT NOT TO COMPETE. I acknowledge that during my employment I will
have access to and knowledge of Confidential Information. I also acknowledge
that during my employment with the Company, I have held and/or will hold a
management or executive position or am, or will be, an assistant to a manager or
executive. To protect the Company’s Confidential Information, and because of the
position in the Company that I may hold, I agree that during my employment with
the Company whether full-time or part-time and for a period of one year after my
last day of employment with the Company, I will not directly or indirectly
engage in (whether as an employee, consultant, proprietor, partner, director or
otherwise), or have any ownership interest in, or participate in the financing,
operation, management or control of, any person, firm, corporation or business
that engages in a “Restricted Business” in a “Restricted Territory” (as defined
below). It is agreed that ownership of (i) no more than one percent (1%) of the
outstanding voting stock of a publicly traded corporation, or (ii) any stock I
presently own shall not constitute a violation of this provision.

5.1 Reasonable. I agree and acknowledge that the time limitation on the
restrictions in this paragraph, combined with the geographic scope, is
reasonable. I also acknowledge and agree that this paragraph is reasonably
necessary for the protection of Company’s Confidential Information as defined in
paragraph 1.2 herein, that through my employment I shall receive adequate
consideration for any loss of opportunity associated with the provisions herein,
and that these provisions provide a reasonable way of protecting Company’s
business value which will be imparted to me. If any restriction set forth in
this Section is found by any court of competent jurisdiction to be unenforceable
because it extends for too long a period of time or over too great a range of
activities or in too broad a geographic area, it shall be interpreted to extend
only over the maximum period of time, range of activities or geographic area as
to which it may be enforceable.

5.2 As used herein, the terms:

(i)    “Restricted Business” shall mean the research, design, development,
manufacture, marketing or sales of nucleic acid therapeutics and/or related
diagnostics and other services (including research and development services)
marketed, sold or under development by the Company at any time during my
employment with the Company.

(ii)    “Restricted Territory” shall mean any country, state, county, or
locality in which the Company conducts business and any other country, city,
state, jurisdiction, or territory in which the Company does business.

6.    RETURN OF COMPANY PROPERTY. Upon termination of my employment or upon
Company’s request at any other time, I will deliver to Company all of Company’s
property, equipment, and documents, together with all copies thereof, and any
other material containing or disclosing any Inventions, Third Party Information
or Confidential Information of Company and certify in writing that I have fully
complied with the foregoing obligation. I agree that I will not copy, delete, or
alter any information contained upon my Company computer before I return it to
Company. I further agree that any property situated on Company’s premises and
owned by Company is subject to inspection by Company personnel at any time with
or without notice. Prior to leaving, I will cooperate with Company in attending
an exit interview and completing and signing. Company’s termination statement.

7.    NOTIFICATION OF NEW EMPLOYER. In the event that I leave the employ of
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement, by Company’s providing a copy of this
Agreement or otherwise.

8.    GENERAL PROVISIONS.

8.1 Governing Law and Venue. This Agreement and any action related thereto will
be governed, controlled, interpreted, and defined by and under the laws of the
State of Colorado, without giving effect to any conflicts of laws principles
that require the application of the law of a different state. I hereby expressly
consent to the personal jurisdiction and venue in the state and federal courts
for the county in which Company’s principal place of business is located for any
lawsuit filed there against me by Company arising from or related to this
Agreement.

8.2 Severability. If any provision of this Agreement is, for any reason, held to
be invalid or unenforceable, the other provisions of this Agreement will be
unimpaired and the invalid or unenforceable provision will be deemed modified so
that it is valid and enforceable to the maximum extent permitted by law.

8.3 Survival. This Agreement shall survive the termination of my employment and
the assignment of this Agreement by Company to any successor-in-interest or
other assignee and be binding upon my heirs and legal representatives.

8.4 Employment. I agree and understand that nothing in this Agreement shall
confer any right with

 

 

3



--------------------------------------------------------------------------------

respect to continuation of employment by Company, nor shall it interfere in any
way with my right or Company’s right to terminate my employment at any time,
with or without cause and with or without advance notice.

8.5 Notices. Each party must deliver all notices or other communications
required or permitted under this Agreement in writing to the other party at the
address listed on the signature page, by courier, by certified or registered
mail (postage prepaid and return receipt requested), or by a
nationally-recognized express mail service. Notice will be effective upon
receipt or refusal of delivery. If delivered by certified or registered mail,
any such notice will be considered to have been given five (5) business days
after it was mailed, as evidenced by the postmark. If delivered by courier or
express mail service, any such notice shall be considered to have been given on
the delivery date reflected by the courier or express mail service receipt. Each
party may change its address for receipt of notice by giving notice of such
change to the other party.

8.6 Injunctive Relief. I acknowledge that, because my services are personal and
unique and because I will have access to the Confidential Information of
Company, any breach of this Agreement by me would cause irreparable injury to
Company for which monetary damages would not be an adequate remedy and,
therefore, will entitle Company to injunctive relief (including specific
performance). The rights and remedies provided to each party in this Agreement
are cumulative and in addition to any other

rights and remedies available to such party at law or in equity.

8.7 Waiver. Any waiver or failure to enforce any provision of this Agreement on
one occasion will not be deemed a waiver of any other provision or of such
provision on any other occasion.

8.8 Export. I agree not to export, directly or indirectly, any U.S. technical
data acquired from Company or any products utilizing such data, to countries
outside the United States, because such export could be in violation of the
United States export laws or regulations.

8.9 Entire Agreement. The obligations pursuant to sections of this Agreement
titled “Confidentiality” and “Inventions” shall apply to any time during which I
was previously employed, or am in the future employed, by Company as an
independent contractor if no other agreement governs nondisclosure and
assignment of inventions during such period. This Agreement is the final,
complete and exclusive agreement of the parties with respect to the subject
matters hereof and supersedes and merges all prior communications between us
with respect to such matters. No modification of or amendment to this Agreement,
or any waiver of any rights under this Agreement, will be effective unless in
writing and signed by me and an officer of Company. Any subsequent change or
changes in my duties, salary or compensation will not affect the validity or
scope of this Agreement.

 

 

This Agreement shall be effective as of the first day of my employment with
Company.

 

EMPLOYEE:

 

I ACKNOWLEDGE THAT I HAVE READ AND UNDERSTAND THIS AGREEMENT AND HAVE BEEN GIVEN
THE OPPORTUNITY TO DISCUSS IT WITH INDEPENDENT LEGAL COUNSEL.

 

/s/ William S. Marshall                                        
                    

 

By: William S. Marshall                                        
                  

 

Title: President & CEO                                         
                   

 

Date:5/27/14                                                                  
           

 

Address: [Intentionally omitted]

                [Intentionally omitted]                                        
        

  

MIRAGEN THERAPEUTICS, INC.:

 

ACCEPTED AND AGREED:

 

 

 

/s/ Jason A. Leverone                                        
                    

 

By: Jason A. Leverone                                                           

 

Title: CFO                                        
                                     

 

Date: 5/27/14                                        
                                

 

Address: Boulder, CO                                                           

 

4



--------------------------------------------------------------------------------

EXHIBIT A

 

TO:

Miragen Therapeutics, Inc.

 

FROM:

                                         

 

DATE:

                                         

 

SUBJECT:

Previous Inventions

1.    Except as listed in Section 2 below, the following is a complete list of
all inventions or improvements relevant to the subject matter of my employment
by Miragen Therapeutics, Inc. (the “Company”) that have been made or conceived
or first reduced to practice by me alone or jointly with others prior to my
engagement by the Company:

 

  ☐

No inventions or improvements.

 

  ☐

See below:

 

      

                                                                 
                                         
                                                                

 

      

                                                                 
                                         
                                                                

 

      

                                                                 
                                         
                                                                

 

  ☐

Additional sheets attached,

2.    Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section I above with respect to inventions or improvements generally
listed below, the proprietary rights and duty of confidentiality with respect to
which f owe to the following party(ies):

 

  Invention or Improvement    Party(ies)    Relationship 1.      

 

  

 

  

 

2.  

 

  

 

  

 

3.  

 

  

 

  

 

 

  ☐

Additional sheets attached.

 

5